UNITED BANCORP, INC.
SENIOR MANAGEMENT BONUS DEFERRAL STOCK PLAN
(As amended through October 20, 2011)
1 -- PURPOSE
1.1  Deferred Compensation. The purpose of this Senior Management Bonus Deferral
Stock Plan is to provide Eligible Employees with a means of deferring payment of
certain bonuses payable to them in the future as a result of serving as an
employee of the Company and/or an Affiliated Entity, while at the same time
expressing their commitment to the Company by subjecting such deferred payments
to the stock market performance of the common stock of the Company.
1.2  Unfunded Plan. The Plan is intended to be an unfunded plan maintained
primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated employees as described in Sections
201(a)(2), 301(a)(3) and 401(a)(1) of ERISA.
2 -- DEFINITIONS
As used in the Plan, the following terms have the following respective meanings:
"Affiliated Entity" means, an employer and any corporation which is a member of
a controlled group of corporations (as defined in Code § 414(b)), any trade or
business (whether or not incorporated) which is under common control (as defined
in Code § 414(c)) or an affiliated service group (as defined in Code §§ 414(m)
and 414(o)) hereinafter referred to as the "Related Group." Only a member of the
Related Group who has adopted this Agreement may contribute to it and only
employees of an adopting member of the Related Group may become eligible to
participate and receive benefits under the Agreement.
"Board" means the Board of Directors of the Company.
"Bonus" means, for any given calendar year, the entire amount payable in cash to
an Eligible Employee in such year pursuant to the Senior Management Cash Bonus
Plan or, if less, the amount payable to the employee pursuant to such plan which
equals the Deferral Limit applicable for such calendar year.
"Code" means the Internal Revenue Code of 1986, as amended from time to time.
"Committee" has the meaning given in Section 3 hereof.
"Company" means United Bancorp, Inc., a Michigan corporation, and any successor
thereof.
"Deferral Limit" means, for any given calendar year, the maximum amount which
any person eligible to participate in the Director Plan during the immediately
preceding calendar year could elect to defer under that plan for such preceding
year.
"Determination Date" means, for each Participating Director, the earliest date
on which, due to death, Disability or Separation of Service, such Participating
Director is neither an employee of the Company nor an employee of any Affiliated
Entity.
"Director Plan" means the Director Retainer Stock Plan, as submitted for
approval by the shareholders of the Company at its 1996 annual meeting and
(provided such approval is obtained) as it thereafter may be amended from time
to time.

--------------------------------------------------------------------------------

"Disability" means, the employee is unable to perform any substantially gainful
activity by reason of any medically determinable mental impairment that is
expected to last for more than twelve (12) months or result in death.
"Eligible Employee" means, for any relevant time, each employee of the Company
or an Affiliated Entity who at that time is eligible to participate in the
Senior Management Cash Bonus Plan.
"ERISA" means the Employment Retirement Income Security Act of 1974, as amended
from time to time.
"Key Employee" means, an employee has met the requirements of Code §§
414(i)(1)(A)(i), 414(i)(1)(A)(ii) or 414(i)(1)(A)(iii), but disregarding Code §
416(i)(5) at any time during the twelve (12) month period ending on December
31st of each calendar year.
"Market Price" means, for any given date, the last sale price of the Shares
reported on the OTC Bulletin Board (or any successor exchange or system that is
the primary stock exchange or system for trading of Shares) prior to the close
of market (i) on such date, or (ii) if no sale occurs on such date, the last day
for which a sale price was reported.  If the Shares are not readily tradable on
an established securities market, Market Value shall be determined by any means
deemed fair and reasonable by the Committee, taking into account such factors as
it considers advisable in a manner consistent with the valuation principles of
Section 409A of the Internal Revenue Code.
"NASDAQ" means the National Association of Securities Dealers, Inc. Automated
Quotation System.
"Participant" means an individual who, while an Eligible Employee, has elected
to participate in the Plan as contemplated by Section 5.1 hereof.
"Participation Election" has the meaning given in Section 5.1 hereof.
"Plan" means this Senior Management Bonus Deferral Stock Plan.
"Reserve Account" has the meaning given in Section 6.1 hereof.
"Rule 16b-3" means Securities and Exchange Commission Rule 16b-3 (or any
successor rule or regulation), as in effect and applicable to the Company at a
given time.
"Shares" means shares of the no par value common stock of the Company, or such
other securities or other property as hereafter may become issuable to a
Participant in lieu of shares of such stock pursuant to an adjustment made under
Section 9 hereof.
"Senior Management Cash Bonus Plan" means the United Bancorp, Inc. "Cash
Incentive Plan–Tier # 1" and "Management Committee Incentive Compensation Plan",
as in effect at a relevant time or such successor cash bonus plan of the Company
as is then in effect at a relevant time or such successor cash bonus plan of the
Company as is then in effect for senior management employees of the Company
and/or the Affiliated Entities.
"Separation from Service" shall have the same meaning given to that term under
Treas. Reg. § 1.409A-1(h) and shall be determined in the same manner.

--------------------------------------------------------------------------------

"Specified Employee" means, an employee, as of the date of Separation from
Service, is treated as a Key Employee and is employed by a Related Employer
whose stock is publicly traded on an established securities market.
3 -- ADMINISTRATION
The Plan shall be administered by a committee of the Board (the "Committee")
consisting of all Directors of the Company other than any who are Eligible
Employees. To the extent consistent with the terms of the Plan, Committee shall
have the power to interpret, any Plan provision, to prescribe, amend, and
rescind rules and regulations relating to the Plan, to appoint such agents to
assist in the administration of the Plan as the Committee deems appropriate, and
to make all other determinations that it deems necessary or advisable to
administer the Plan. The Committee's interpretation and construction of the Plan
and all other Committee decisions concerning the Plan or the rights of any
Participant or other person thereunder shall be binding and conclusive for all
purposes upon all interested parties, subject only to the procedures and limited
review permitted under Sections 11.1 through 11.4 of the Plan.
4 -- SHARES SUBJECT TO THE PLAN
Subject to adjustment as provided in Section 9 hereof, no more than 15,000
Shares in the aggregate may be issued pursuant to the Plan. There shall at all
times be reserved for issuance under the Plan from the authorized and unissued
Shares a number of Shares equal to the maximum number that in the future may be
issued under the Plan.
5 -- ELECTION PROCEDURES
5.1  Initial Elections. After the Plan becomes effective, an Eligible Employee
may elect to defer payment of all or a portion of his or her future Bonuses by
executing and delivering to the Secretary of the Company (or such other officer
of the Company as the Committee hereafter may designate) a written election to
participate in the Plan (a "Participation Election"), identifying (as a multiple
of 10%) the percentage of the Eligible Employee's Bonuses elected to be deferred
and otherwise in such form as the Committee shall have approved. If a
Participation Election is executed and delivered by an Eligible Employee no
later than 30 days after the Plan becomes effective (or, for an individual who
later becomes an Eligible Employee, no later than 30 days after he or she first
became eligible), the employee's election shall be given effect commencing with
any Bonus payable to the employee in the next calendar year, unless a later
calendar year is specified in the Participation Election.  If a Participation
Election is executed and delivered by an Eligible Employee after the 30 day
period applicable to such employee, the election shall be given effect
commencing with the second calendar year following the calendar year in which
the Participation Election is delivered or, if later, the year specified
therein.
For any calendar year occurring after 2004, an Eligible Employee may elect in
writing to defer payment of all or a portion of his or her future Bonuses by
executing and delivering to the Secretary of the Company (or such other officer
of the Company as the Committee hereafter may designate) a written election to
participate in the Plan (a "Participation Election"), identifying (as a multiple
of 10%) the percentage of the Eligible Employee's Bonuses elected to be deferred
and otherwise in such form as the Committee shall have approved provided such
election is made prior to the following dates:

--------------------------------------------------------------------------------

 
(a)
June 30, 2005, with respect to Bonuses declared in the 2005 calendar year; and,
 
 
 
 
(b)
Prior to the commencement of the calendar year in which such Bonuses are
declared, with respect to Bonuses declared in the 2006 calendar year and
thereafter.



Notwithstanding the above, in the year in which an employee first becomes
eligible to participate in this Plan, the Eligible Employee may make a deferral
election, with respect to future compensation only. The election must be made
within 30 days after initial eligibility.


A cash payment of a Bonus which is not deferred hereunder shall be made as soon
as practicable after the close of the fiscal year to which the Bonus relates.
A Participant may terminate an election to defer an immediate cash payment or
may terminate participation in the Plan during all or part of the calendar year
2005.
5.2  Changes in Elections. An Eligible Employee who has become a Participant by
complying with the procedures set forth above thereafter may increase or
decrease the percentage of his or her Bonuses to be deferred or may terminate
future deferrals by executing and delivering to the Secretary or other
designated officer another Participation Election reflecting such increase,
decrease, or termination. However, the change reflected in such other
Participation Election shall only become effective commencing with the second
calendar year following the calendar year in which the Participation Election is
delivered or, if later, the year specified therein.
6 -- RESERVE ACCOUNTS
6.1  Establishment of Accounts. For each Participant, the Company shall
establish and maintain a bookkeeping account (a "Reserve Account") in which all
units allocable to the Participant due to his or her participation in the Plan
shall be credited.
6.2  Credits to Accounts for Deferred Bonuses. Whenever a Bonus is payable to a
Participant, the cash amount otherwise payable shall be reduced by the
percentage of such amount which the Participant has elected to defer pursuant to
his or her Participation Election then in effect (up to the applicable Deferral
Limit), and there shall be credited to the Participant's Reserve Account a
number (to four decimal places) of units that is equal to the amount by which
the Participant's cash payment has been reduced, divided by the Market Price as
of the date the cash payment is payable.
6.3  Credits for Cash Dividends or Distributions. On the payment date for any
cash dividend or other cash distribution declared upon the Shares, there shall
be credited to each Participant's Reserve Account that number (to four decimal
places) of units that is equal to the total of units which on the related record
date were in the Participant's Reserve Account, multiplied by the per Share cash
dividend or other distribution, and divided by the Market Price on such payment
date.
6.4  Reports Concerning Accounts. In January of each year, the Company shall
provide each Participant with an report of his or her Reserve Account balance as
of the end of the preceding year, which report shall show any gain or loss in
the value of the Participant's Reserve Account since the prior report.

--------------------------------------------------------------------------------

7 -- PAYMENT OF ACCOUNT VALUES
7.1  General. Subject to the provisions of Sections 7.2 and 7.3 and to
applicable tax withholding as contemplated in Section 8.5, on or within 30 days
after a Participant's Determination Date, the Company shall issue and deliver to
the Participant that number of Shares which equals the number of whole units
credited to his or her Reserve Account as of the Determination Date and shall
pay to the Participant in cash an amount equal to the difference (if any)
between the total number of whole and fractional units credited to the Reserve
Account as of the Determination Date and the number of Shares being distributed,
multiplied by the Market Price as of the Determination Date. If, on the date
such Shares are issued and/or such payment is made, any cash dividend or other
cash distribution has been declared upon the Shares with a record date earlier
than the issuance date but after the Determination Date, then the Company also
shall pay to the Participant in cash an amount equal to the total number of
units credited to his or her Reserve Account on the Determination Date
multiplied by the per Share cash dividend or distribution, but net of required
tax withholding.
A distribution of Shares and/or cash to a "specified employee", under this
section or under section 7.3, to the extent applicable to benefits which accrue
after December 31, 2004 must be delayed until at least six months after
separation from service (or until death, if earlier) if the Participant is a
Specified Employee. A " Specified Employee" is a an employee who: (a) own more
than 5% of the stock of the Company; (b) owns more than 1% of the stock of the
Company and has compensation from the Company in excess of $150,000 a year; or
(c) is an officer of the Company under rules promulgated by the Internal Revenue
Service under IRC §416 having compensation in excess of $130,000 a year (indexed
in accordance with rules promulgated by the Internal Revenue Service under IRC
§416).
7.2  Effect of Plan Limits on Shares. In any case in which the distribution of
Shares to a Participant in accordance with Section 7.1 would be impermissible
due to the Plan's limits on available Shares (after taking into account any then
pending distribution to be made to any other Participant having an earlier
Determination Date), the number of Shares to be issued to the affected
Participant shall be reduced to the maximum number of Shares then permissible
under such limits (or, if more than one Participant having the same
Determination Date is affected, the highest whole number determined by
multiplying the maximum number of Shares then available by a fraction the
numerator of which is the Determination Date number of units in his or her
Reserve Account and the denominator of which is the aggregate Determination Date
number of units in the affected Participants' Reserve Accounts), and the
remaining value of his or her Reserve Account (or, if necessary, the entire
value of such account) shall be determined in accordance with Section 7.1 and
shall be payable in cash.
7.3  Distribution in Case of Death or Disability. If a Participating Director's
Determination Date occurs due to death, or if he or she dies prior to delivery
of Shares and any cash required to be delivered pursuant to the Plan, the Shares
deliverable shall be issued in the name of, and such Shares and any cash
required to be delivered under the Plan shall be delivered to, the beneficiary
or beneficiaries designated in the Participating Director's then most recent
Participation Election, or, if no beneficiary has been designated, the legally
appointed personal representative of the Participating Director's estate. If no
such representative is appointed by the time delivery is due, then the Company
shall hold the items to be delivered until appointment occurs or proper claim
for such items otherwise is made of the Company by the person or persons
entitled thereto.

--------------------------------------------------------------------------------

If the Company is notified that a Participating Director has been adjudicated
mentally incompetent, using criteria that satisfied the requirements of Treasury
Regulation § 1.409A-3(i)(4), as of the time Shares and any cash deliverable
under the Plan are to be delivered to the Participating Director, or if it
otherwise is demonstrated to the satisfaction of the Company, by a method
permissible under Treasury Regulation § 1.409A-3(i)(4), that such mental
incapacity then exists by a person authorized by a durable power of attorney or
similar document to attend to the Participating Director's financial affairs,
the Shares shall be issued in the name of, and such Shares and any required cash
shall be delivered to, the Participating Director's legally appointed guardian
or conservator or, if none has been appointed, the holder of such power of
attorney or similar document. Payments made pursuant to this Section 7.3 shall
operate as a complete discharge of the Company, each Affiliated Entity and the
Committee.
8 -- MISCELLANEOUS MATTERS
8.1  Participant Rights Concerning Reserve Accounts. Reserve Accounts are not
intended to be and shall not be trust accounts or escrow accounts for the
benefit of any Participant or other person, nor shall the establishment and
maintenance of a Reserve Account in itself afford any Participant or other
person any right or interest in any asset the Company may determine to earmark
or in any Shares reserved for future payment of benefits under the Plan. Rather,
deferred compensation credited to the Reserve Accounts shall constitute general
assets of the Company, shall be subject to the claims of the Company's general
creditors, and shall not cause this to be a funded plan within the meaning of
any section of ERISA or the Code. Future benefits payable under the Plan shall
be paid only from the authorized stock and general funds of the Company, and are
intended to be unfunded for tax purposes. The sole right of a Participant or
beneficiary or other successor in interest thereof with respect to his or her
Reserve Account shall be the right as an unsecured general creditor of the
Company to claim any Shares or cash to which the Participant becomes entitled
after his or her Determination Date, pursuant to the terms and conditions of the
Plan.
8.2  Inalienability of Reserve Accounts. A Participant's right and interest in
his or her Reserve Account and in the benefits provided under the Plan shall not
be subject in any manner to anticipation, alienation, sale, assignment, pledge,
encumbrance, attachment, garnishment for the benefit of creditors of the
Participant, or other transfer whatsoever, other than by will or the laws of
descent and distribution. The Reserve Accounts and Plan benefits shall be exempt
from the claims of creditors or other claimants and from all orders, decrees,
levies, garnishment or executions to the fullest extent allowed by law.
8.3  Rights as Holder of Shares. A Participant shall have no rights as a holder
of Shares to be delivered pursuant to the Plan unless and until a certificate
evidencing such Shares is issued by the Company.
8.4  No Effect on Employment. Nothing in the Plan or any Participation Election
shall be construed to limit in any way the right of the Company or Affiliated
Entity to terminate a Participant's employment at any time for any reason
whatsoever; nor shall it be evidence of any agreement or understanding, express
or implied, that the Company or any Affiliated Entity (i) will employ an
employee in any particular position or for any particular period of time, (ii)
will ensure participation in any incentive program, or (iii) will grant any
awards from any such program. Nothing in the Plan or any Participation Election
shall obligate any Eligible Employee or Participant to continue as an employee
of the Company or any Affiliated Entity.

--------------------------------------------------------------------------------

8.5  Withholding. The Company shall be entitled to withhold and deduct from any
amounts due from the Plan to a Participant all legally required amounts
necessary to satisfy any Federal, state, or local withholding taxes arising
directly or indirectly in connection with the Plan or any Participation
Election, and the Company may require the Participant to remit promptly to the
Company the amount of any such taxes before taking any future action with
respect to the Participant's Reserve Account or Participation Election.
8.6  Severability. The provisions of the Plan shall be deemed severable, and in
the event any provision of the Plan is held invalid or unenforceable, the same
shall not affect in any respect whatsoever the validity and enforceability of
any other provision of the Plan. The Board shall have the power to modify any
provision so held to the extent reasonably necessary to make the provision, as
so modified, valid, enforceable, and compatible with the other provisions of the
Plan.
8.7  Specified Employee Limitation. Except as otherwise provided in this
subsection a distribution made because of a Separation of Service by a Specified
Employee shall not occur before the date which is six (6) months after the
Separation of Service. For this purpose, if an employee is treated as a
Specified Employee he shall be treated as a Specified Employee for the entire
twelve (12) month period beginning on April 1st of each calendar year. This
subsection shall not apply to payments that occur after the death of an
employee.
8.8  Applicable Law. The Plan and all actions taken under it shall be governed
by the internal laws of the State of Michigan.
9 -- ADJUSTMENTS
In the event of any non-cash dividend or other distribution, or any stock split,
reverse stock split, recapitalization, reorganization, split-up, spin-off,
merger, consolidation, share exchange, or other like change in the capital or
corporate structure of the Company affecting the Shares, there shall be made
such adjustment or adjustments (if any) in the number and type of Shares
issuable under the Plan and in the numbers of units credited to the Reserve
Accounts of Participants as the Board determines to be appropriate in light of
such event in order to continue to make available the benefits intended by the
Plan, but no adjustment shall be required by reason of any sales of Shares or
other Company securities by the Company at any price, whether below, or at or
about, Market Price, and whether by or pursuant to warrant, option, right,
conversion right or privilege, or otherwise.
10 -- DURATION OF THE PLAN
10.1  Effective Date; Plan Year. The Plan has been adopted by the Board subject
to shareholder approval thereof and of the Director Plan at the Company's 1996
annual meeting of shareholders and shall become effective when, and only when,
such approval is obtained. The records of the Plan shall be maintained on the
basis of a calendar year, which shall be the Plan Year of the Plan.



--------------------------------------------------------------------------------

10.2  Termination and Amendment. The Board may at any time and from time to time
amend, modify, suspend, or terminate the Plan, with or without the approval of
shareholders of the Company, except that: (i) no amendment or modification of
the Plan shall be effective without shareholder approval at any time at which
such approval is required, either by applicable rules of any securities exchange
(including the NASDAQ National Market) on which Company stock is then
principally traded, or by Rule 16b-3; (ii) none of the foregoing actions by the
Board shall adversely affect the rights of a Participant with respect to
benefits already accrued under the Plan without such Participant's consent; and
(iii) for so long as may be necessary in order for the Plan to satisfy Rule
16b-3 requirements for "formula plans," the eligibility provisions of the Plan
and those provisions affecting the type, extent, and timing of awards under the
Plan may not be amended more often than every six months, other than to comport
with changes in the Code, ERISA, or the rules thereunder. Notwithstanding the
preceding, the Board may amend the Plan in any manner required by law or to the
extent the Board determines that a modification is needed to ensure that the
Plan does not provide incentives for senior executive officers to take
unnecessary or excessive risks that threaten the value of UBI or any of its
controlled group members as prohibited by Section 111 of the Emergency Economic
Stabilization Act of 2008 ("EESA"), as amended by the American Recovery and
Reinvestment Act of 2009 ("ARRA").
11. -- CLAIMS AND DISPUTES; ARBITRATION
11.1  Claims. Claims for benefits under the Plan shall be made in writing to the
Committee. The claimant may furnish the Committee with any written material he
or she believes necessary to perfect the claim.
11.2  Request for review. A person whose claim for benefits under the Plan has
been denied, or his or her duly authorized representative, may request a review
upon written application to the Committee, may review pertinent documents, and
may submit issues and comments in writing. The claimant's written request for
review must be submitted to the Committee within 60 days after receipt by the
claimant of written notification of the denial of a claim. A decision by the
Committee shall be made promptly, and not later than 60 days after the
Committee's receipt of a request for review, unless special circumstances
require an extension of time for proceeding, in which case a decision shall be
rendered as soon as possible, but not later than 120 days after receipt of the
request for review. The decision on review shall be in writing, shall include
reasons for the decision, may include specific reference to the pertinent
provision of the Plan on which the decision is based, and shall be written in a
manner calculated to be understood by the claimant.
11.3  Arbitration. Unless otherwise required by law, any controversy or claim
arising out of or relating to the Plan or the breach thereof shall be settled by
binding arbitration in the City of Tecumseh in accordance with the laws of the
State of Michigan by three arbitrators, one of whom shall be appointed by the
Company, one by the claimant, and the third of whom shall be appointed by the
first two arbitrators. If the selected (third) arbitrator declines or is unable
to serve for any reason, the appointed arbitrators shall select another
arbitrator. Upon their failure to agree on another arbitrator, the jurisdiction
of the Circuit Court of Lenawee County, Michigan shall be invoked to make such
selection. The arbitration shall be conducted in accordance with the commercial
arbitration rules of the American Arbitration Association except as provided in
Section 11.4 below. Judgment upon the award rendered by the arbitrators may be
entered in any court having jurisdiction thereof.

--------------------------------------------------------------------------------

Review by the arbitrators of any decision, action, or interpretation of the
Board or Committee shall be limited to a determination of whether it was
arbitrary and capricious or constituted an abuse of discretion, within the
guidelines of Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101 (1989). In the
event the claimant shall retain legal counsel and/or incur other costs and
expenses in connection with enforcement of any of the claimant's rights under
this Plan, the claimant shall not be entitled to recover from the Company any
attorney fees, costs, or expenses in connection with the enforcement of such
rights (including enforcement of any arbitration award in court), regardless of
the final outcome.
11.4  Conduct of Arbitration Hearing. Any arbitration shall be conducted as
follows:
The arbitrators shall follow the Commercial Arbitration Rules of the American
Arbitration Association, except as otherwise provided herein. The arbitrators
shall substantially comply with the rules of evidence, shall grant essential but
limited discovery, shall provide for the exchange of witness lists and exhibit
copies, and shall conduct a pretrial and consider dispositive motions. Each
party shall have the right to request the arbitrators to make findings of
specific factual issues.
The arbitrators shall complete their proceedings and render their decision
within 40 days after submission of the dispute to them, unless both parties
agree to an extension. Each party shall cooperate with the arbitrators to comply
with procedural time requirements and the failure of either to do so shall
entitle the arbitrators to extend the arbitration proceedings accordingly and to
impose sanctions on the party responsible for the delay, payable to the other
party. In the event the arbitrators do not fulfill their responsibilities on a
timely basis, either party shall have the right to require a replacement and the
appointment of new arbitrators.
The decision of the arbitrator shall be final and binding upon the parties, and
a judgment by any Circuit Court of the State of Michigan or any other court of
competent jurisdiction may be entered in accordance therewith.
The costs of the arbitration shall be borne equally by the parties to such
arbitration, except that each party shall bear its own legal and accounting
expenses relating to its participation in the arbitration.
Every asserted claim to benefits or other right of action by or on behalf of any
Participant (or any beneficiary or other successor in interest or guardian,
personal representative, or other representative thereof) against the Company or
any Affiliated Entity arising out of or in connection with the Plan shall,
irrespective of the place where such right of action may arise or be asserted,
cease and be barred by the expiration of the earliest of: (i) one year from the
date of the alleged act or omission in respect of which such right of action
first arises in whole or in part, (ii) one year after the Participant's
Determination Date, or (iii) six months after notice is given to the Participant
(or his or her beneficiary or other successor in interest or guardian, personal
representative, or other representative, as the case may be) of the amount of
benefits payable to or in the right of the Participant under the Plan.

--------------------------------------------------------------------------------

12 -- RECOVERY
If any payment received by a Participant under this Plan is determined to have
been based on statements of earnings, revenue, gains or other criteria that are
later proven to be materially inaccurate, and the payment is determined to be
subject to the recovery provisions of EESA as amended by ARRA, the Participant
shall return to the Company the excess of any value received under this Plan
over the value that would have been received based on an accurate determination
of such criteria.

